Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 1 of 9




                                                    EXHIBIT A
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 2 of 9




                                                    EXHIBIT A
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 3 of 9
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 4 of 9
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 5 of 9
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 6 of 9
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 7 of 9
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 8 of 9
Case 4:20-cv-00281 Document 1-1 Filed on 01/24/20 in TXSD Page 9 of 9
